Citation Nr: 0700507	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-30 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability. 

2.  Entitlement to service connection for a right hip 
disability. 


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1982 and with the Army National Guard from August 
1986 to December 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.


FINDINGS OF FACT

1.  The veteran injured his left hip in service and incurred 
a left hip disability as a result of this injury.

2.  The veteran did not injure his right hip in service or 
incur a right hip disability in service.


CONCLUSIONS OF LAW

Service connection for a left hip disability is established.  
38 U.S.C.A. §§1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).

Service connection for a right hip disability is not 
established.  38 U.S.C.A. §§1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the VCAA.  A VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

The file shows that through correspondence dated in July 
2002, the copy of the rating decision furnished in January 
2003, the statement of the case dated in August 2005 and 
supplemental statement of the case dated in August 2006, the 
veteran has been fully notified of the information and 
evidence needed to substantiate his claims, and his and VA's 
responsibilities for providing evidence.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In this case, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The July 2002 letter advised the 
veteran to provide VA any evidence in his possession that 
pertained to his claim. 

It is noted that the original rating decision on appeal was 
in January 2003.  Notice fully complying with the provisions 
of the VCAA was provided to the veteran in July 2002.  In 
this case, the veteran received sufficient VCAA notification 
in a timely fashion; thus, no prejudice will result to the 
veteran in proceeding with the present appeal.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all of the veteran's VA medical records, service 
medical records and all private records adequately identified 
by the veteran.  The veteran has not requested VA's 
assistance in obtaining any other evidence.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The veteran has been 
afforded medical examinations and opinions from VA physicians 
to address the questions involved with the issues on appeal 
are of record.  For the reasons set forth above, and given 
the facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A.  § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.   
Dingess/Hartman, at 488.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In a March 2006 letter, the veteran was provided adequate 
notice regarding a disability rating and effective date for 
the award of benefits, albeit subsequent to the rating 
decision on appeal.  Despite the untimely notice provided to 
the veteran on these latter two elements, the Board finds 
that this constitutes harmless error because any deficiency 
with respect to the timing of this notice has been cured by 
subsequent readjudication of the issues on appeal in an 
August 2006 supplemental statement of the case.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, in 
view of the decisions made by the Board herein, any issues 
regarding defective notice of downstream issues are rendered 
moot.



Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

The veteran is claiming service connection for a bilateral 
hip disability resulting from a fall that occurred while he 
was on Active Duty for Training (ACDUTRA) in January 1992.  A 
treatment record related to that injury reveals that at that 
time the veteran fell from a truck during field maneuvers and 
suffered a left posterior hip contusion.  There are no 
notations regarding the veteran's right hip in this treatment 
record.

At a November 2004 regional office hearing the veteran 
relayed a history of bilateral hip pain prior to the January 
1992 injury.  Specifically, the veteran recalled injuring his 
hips in 1991 when lifting an engine while employed as a civil 
servant.  A December 2001 treatment note from Lovelace Health 
Systems reveals a diagnosis of very mild narrowing in the 
superolateral aspect of both hip joints, apparently resulting 
from this injury.  VA medical records contain numerous 
diagnoses of bilateral hip arthralgia.  

In January 2005, the veteran received a VA examination to 
address whether a left hip disability was related to his 
period of service.  In addressing this question, the examiner 
opined that it was at least as likely as not that the 
veteran's left hip disability was related to the veteran's 
left hip injury sustained while on ACDUTRA; however, the RO 
did not request that the examiner address the veteran's right 
hip, there being no indication of an in-service injury to his 
right hip.  

Service connection is established for a left hip disability, 
but not for a right hip disability.  Even though there is 
evidence to suggest that the veteran's left hip disability 
stems from an injury that occurred during the course of civil 
service, military service medical records for the veteran's 
periods of ACDUTRA do show that he injured his left hip in 
January 1992.  Moreover, the VA medical opinion dated in 
January 2005 indicates that it is at least as likely as not 
that his current left hip disability is related to his 
January 1992 injury.  With respect to the veteran's right 
hip, there is no indication that he injured his right hip in 
service and there is no medical evidence to indicate a 
relationship between his currently diagnosed right hip 
disability and his period of service.  Accordingly, based 
upon equipoise of the evidence, service connection for a left 
hip disability is established; however, because there is no 
competent evidence to establish a nexus between a current 
right hip disability and military service, service connection 
for a right hip disability is not in order.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

In reaching this decision, the Board has considered the 
veteran's assertions, particularly those raised at the 
November 2004 RO hearing, but the resolution of issues that 
involve medical knowledge, such as the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  As such, the veteran's assertions regarding the 
etiology of his right hip disability are not competent 
medical evidence.




ORDER

1.  Entitlement to service connection for a left hip 
disability is denied. 

2.  Entitlement to service connection for a right hip 
disability is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


